Appeal from an order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered July 20, 2005 in a personal injury action. The order, insofar as appealed from, granted that part of plaintiffs motion for partial summary judgment on liability against defendant Rochester Gas and Electric Corporation.
It is hereby ordered that the order insofar as appealed from be and the same hereby is unanimously reversed on the law without costs and that part of the motion for partial summary judgment against defendant Rochester Gas and Electric Corporation is denied.
Memorandum: Plaintiff commenced this action seeking damages for injuries he sustained when he was attacked by dogs while at a residence to read the utility meters. Plaintiff’s employer, Fieldtech, Inc. (Fieldtech), had a contract with defendant Rochester Gas and Electric Corporation (RG & E), under which Fieldtech’s employees would read RG & E’s meters. Plaintiff alleges that RG & E was negligent in failing to inform him, via the hand-held computer it furnished him for his meter reading duties, of the presence of dangerous dogs at the subject premises. Supreme Court erred in granting that part of *1153plaintiffs motion seeking partial summary judgment on liability against RG & E. Plaintiffs motion submissions demonstrate that there are triable issues of fact whether RG & E was negligent and, if so, whether any such negligence was a proximate cause of plaintiffs injuries. Present—Hurlbutt, A.PJ., Martoche, Centra and Pine, JJ.